     Case 2:20-cv-02084-JCM-EJY Document 25
                                         26 Filed 02/02/21
                                                  02/03/21 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   dbrenner@wrightlegal.net
     lrobbins@wrightlegal.net
 7   Attorneys for Plaintiff, U.S. Bank Trustee National Association, as Trustee for Structured Asset
     Investment Loan Trust Mortgage Pass-Through Certificates, Series 2005-7
 8
 9                               UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11
     U.S. BANK TRUSTEE NATIONAL                        Case No.: 2:20-cv-02084-JCM-EJY
12   ASSOCIATION, AS TRUSTEE, FOR
13   STRUCTURED ASSET INVESTMENT
     LOAN TRUST MORTGAGE PASS-                         STIPULATION AND ORDER TO
14   THROUGH CERTIFICATES, SERIES 2005-                EXTEND TIME PERIOD TO RESPOND
     7,                                                TO MOTIONS TO DISMISS [ECF Nos.
15                                                     19 & 20]
                          Plaintiff,
16
            vs.                                        [First Request]
17
     FIDELITY NATIONAL TITLE GROUP,
18   INC.; COMMONWEALTH LAND TITLE
     INSURANCE COMPANY; EQUITY TITLE,
19   LLC dba EQUITY TITLE OF NEVADA;
20   DOE INDIVIDUALS I through X; and ROE
     CORPORATIONS XI through XX, inclusive,
21
                         Defendants.
22
23          Plaintiff U.S. Bank National Association, as Trustee for Structured Asset Investment
24   Loan Trust Mortgage Pass-Through Certificates, Series 2005-7 (“U.S. Bank”), Specially-
25   Appearing Defendant Fidelity National Title Group (“Fidelity”) and Defendant Commonwealth
26   Land Title Insurance Company (“Commonwealth”) (collectively, “Defendants”), by and
27   through their counsel of record, hereby stipulate and agree as follows:
28



                                                Page 1 of 3
     Case 2:20-cv-02084-JCM-EJY Document 25
                                         26 Filed 02/02/21
                                                  02/03/21 Page 2 of 3




 1         1. On November 12, 2020, U.S. Bank filed its Complaint in Eighth Judicial District
 2            Court, Case No. A-20-824686-C [ECF No. 1-1];
 3         2. On November 12, 2020, Commonwealth filed its Petition for Removal to this Court
 4            [ECF No. 1];
 5         3. On January 19, 2021, Commonwealth filed a Motion to Dismiss [ECF No. 19];
 6         4. On January 19, 2021, Fidelity also filed a Motion to Dismiss [ECF No. 20];
 7         5. U.S. Bank’s deadline to respond to both Motions to Dismiss is currently February 2,
 8            2021;
 9         6. U.S. Bank’s counsel is requesting an extension until March 2, 2021, to file its
10            response to the pending Motions to Dismiss;
11         7. This extension is requested to allow U.S. Bank additional time to finalize and file its
12            response to the pending Motions to Dismiss as lead handling counsel for U.S. Bank
13            continues to recover from an unexpected medical emergency.
14         8. Counsel for Defendants do not oppose the requested extension;
15
16   ///
17
18   ///
19
20   ///
21
22   ///
23
24   ///
25
26   ///
27
28   ///



                                              Page 2 of 3
     Case 2:20-cv-02084-JCM-EJY Document 25
                                         26 Filed 02/02/21
                                                  02/03/21 Page 3 of 3




 1          9. This is the first request for an extension which is made in good faith and not for
 2             purposes of delay.
 3          IT IS SO STIPULATED.
 4    DATED this 2nd day of February, 2021.           DATED this 2nd day of February, 2021.
 5    WRIGHT, FINLAY & ZAK, LLP                       SINCLAIR BRAUN LLP
 6
      /s/ Lindsay D. Robbins, Esq.                    /s/ Kevin S. Sinclair, Esq.
 7    Darren T. Brenner, Esq.                         Kevin S. Sinclair, Esq.
      Nevada Bar No. 8386                             Nevada Bar No. 12277
 8    Lindsay D. Robbins, Esq.                        16501 Ventura Boulevard, Suite 400
 9    Nevada Bar No. 13474                            Encino, California 91436
      7785 W. Sahara Ave., Suite 200                  Attorney for Defendants, Fidelity National
10    Las Vegas, NV 89117                             Title Group, Inc. and Commonwealth Land
      Attorneys for Plaintiff, U.S. Bank Trustee      Title Insurance Company
11    National Association, as Trustee for
12    Structured Asset Investment Loan Trust
      Mortgage Pass-Through Certificates, Series
13    2005-7
14
     IT IS SO ORDERED.
15
                  February
            Dated this _____ 3,
                             day2021.
                                 of February, 2021.
16
                                                ________________________________________
17
                                                UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                              Page 3 of 3
